internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-168321-02 date date legend x date date date date dear this responds to the letter dated date and additional correspondence submitted on behalf of x requesting a ruling under f of the internal_revenue_code facts x was organized in date and elected to be treated as an s_corporation effective date prior to filing the election to be treated as an s_corporation x had one class of common_stock and three classes of preferred_stock prior to date x redeemed all of the outstanding shares of the three classes of preferred_stock in date an attorney for one of x’s shareholders informed x that x’s certificate of incorporation authorized and that x had issued and had outstanding a second class of common_stock that provided different rights upon liquidation than the first class of common_stock on date x’s board_of directors adopted a resolution to amend the certificate of incorporation to eliminate any distinction between the first and second classes of common_stock x and its shareholders then requested inadvertent invalid election relief under f of the code plr-168321-02 x represents that there was no intent to knowingly make an invalid s election and that the events that resulted in the invalid election were not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under a is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in c or an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides in relevant part that if an election under a by any corporation was not effective for the taxable_year for which made determined without regard to b by reason of a failure to meet the requirements of b or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in ineffectiveness steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to f agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x's invalid subchapter_s_election as described above was inadvertent within the meaning of f therefore x will be treated as an s_corporation from date and thereafter provided that x's s election is not otherwise terminated under d except as specifically set forth above we express no opinion concerning the federal tax consequences of the above-described facts under any other provision of the plr-168321-02 code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to the taxpayer s david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
